Citation Nr: 1702305	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder and anxiety disorder.

3.  Entitlement to service connection for breathing problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his stepson

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied entitlement to service connection for breathing problems and PTSD. The Veteran filed a notice of disagreement with this action dated in October 2011 and the RO issued a statement of the case dated in July 2013.  The Veteran filed his substantive appeal in July 2013.

The Veteran and his stepson testified in an October 2016 videoconference hearing before the undersigned.  A hearing transcript was associated with the claims file and reviewed.  At the hearing, additional evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered in reviewing the Veteran's claim.

The Veteran has claimed entitlement to service connection for PTSD.  The Veteran has also been diagnosed with major depressive disorder and anxiety disorder.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  In testimony before the Board in October 2016, the Veteran stated that he would like to withdraw his claim of entitlement to service connection for breathing problems.  

2.  The evidence is against finding of PTSD based on a verified in-service stressor.

3.  The evidence is at least evenly balanced as to whether the Veteran's major depressive disorder and anxiety disorder are related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issues of entitlement to service connection for breathing problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for major depressive disorder and anxiety disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in October 2016 testimony before the Board, the Veteran indicated that he would like to withdraw his claim of entitlement to service connection for breathing problems. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this portion of the Veteran claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.
	
II. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2011, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA also has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The record includes the Veteran's service treatment records and post-service outpatient treatment records.  VA did not afford the Veteran a mental health examination.  However, in light of the Board's decision to allow the Veteran's claim, no remand for an examination is required.

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (c)(2).  At the October 2016 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and in-service experiences to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103 (c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 3 8 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

In addition to the above criteria, claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304 (f); see also 38 C.F.R. §4.125 (a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor. 38 C.F.R. § 3.304 (f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304 (f)(3).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose psychiatric conditions or determine their cause, as this requires specialized medical training and testing. Clemons, 23 Vet. App.  at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").

Based on a review of the record, the Board finds that the criteria for service connection for major depressive disorder and anxiety disorder have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current diagnoses of PTSD, major depressive disorder, and anxiety in VA treatment notes dated in January 2009, October 2010 and multiple entries in 2014 and 2015. 

In statements to VA, the evaluations, and the Board hearing, the Veteran reported  that during an exercise at Camp Geiger, he and other Marines in his unit were enclosed in a gas chamber and were not allowed out until they "could sing the Marine Corps anthem perfectly."  He became panicky in the chamber and had great difficulty being there, but was trapped.  Eventually, the Marines were let out of the chamber and the Veteran went to lunch.  The unit at that point was heading toward a 30 mile hike.  As he was eating, the Veteran noticed that his hands feet were swelling up.  His captain told him to get a ride back to the hospital.  The Veteran walked through the woods to a road and hitched a ride back.  He was hospitalized for nearly three weeks.  The Veteran reported that  "I couldn't breathe" and stated that he feared for his life.  The Veteran also recalled with some distress, that in basic training, they had to crawl under barbed wire as machine guns were fired over their heads.  He denied other civilian or military trauma.  The Veteran's service records indicate that he was hospitalized in March and April 1960 and diagnosed with inadequate personality.  He was discharged in May 1960 with an honorable discharge.  

In October 2010, the Veteran was diagnosed with PTSD.  His symptoms included nightmares, and re-experiencing the events of service, intrusive memories, panic and claustrophobia in enclosed spaces, some sleep issues, and severe hyper-startle response.  The Veteran denied irritability and hypervigilance.  The examiner indicated that the Veteran's symptoms had been moderate since military service.  His diagnosis of PTSD also was indicated to be related to military service.  

Additional VA treatment notes in 2014 and 2015 indicate diagnoses and treatment for PTSD, unspecified depressive disorder, and major depressive disorder.  A July 2014 treatment note indicated that the Veteran had significant depression and anxiety and worsening symptoms of PTSD. A November 2014 treatment note indicated that the Veteran's nightmares were consistent with his index trauma in the Marines.  

VA attempted to verify the Veteran's stressor, regarding the incident in service, but was unable to do so.  These findings were set out in memoranda dated in September 2011 and June 2013. 

The evidence is at least in equipoise that the Veteran's service was the source of his current major depressive disorder and anxiety.  The VA treatment records indicate diagnoses and symptoms related to these diagnoses and evidence of continued mental health problems and related symptoms since service.  Although the Veteran did not seek treatment until approximately 2009, the examiners in this case indicated that the Veteran's symptoms were related to, and were moderate since, military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder and anxiety disorder is warranted.

With respect to the Veteran PTSD, while the Veteran has been diagnosed with this condition, VA was unable to verify the Veteran's reported in-service events.  In addition, the Veteran's in-service events cannot be classified as the fear of hostile military or terrorist activity for PTSD analysis.  See 38 C.F.R. § 3.304 (f)(3).  In this regard, the Board notes that the October 2010 diagnosed of PTSD specifically indicated that the diagnosed was PTSD related to military service, but was "non-war trauma."  In these circumstances, without credible supporting evidence that the claimed in-service stressor occurred, entitlement to service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal concerning the issue of entitlement to service connection for breathing problems is dismissed.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety and major depressive disorder is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


